El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
*1039Al terminar el fiscal la presentación de sn prueba en el juicio en la corte inferior solicitó de ella el acusado que ordenase al jurado un veredicto perentorio de absolución porque la prueba que había sido presentada no era sufi-ciente para un veredicto de culpabilidad y porque la acusa-ción no le imputa el delito de incendio por el que se le es-taba juzgando. Negó la corte inferior esa petición y alega abora el acusado como uno de los motivos para sostener su apelación contra la sentencia condenatoria dictada contra él que la corte inferior cometió error al declarar sin lugar la excepción perentoria que alegó contra la acusación.
La acusación dice que el acusado durante las boras de la nocbe del 8 de enero de 1925 voluntariamente y con in-tención de destruirla pegó fuego a una casa sita en una calle de la ciudad de Ponce, propiedad de otras personas, que estaba habitada por inquilinos; y alega el apelante que no le imputa el delito de incendio porque no alega malicia.
El texto inglés del Código Penal en su artículo 398 dice lo siguiente: “Arson is the wilful and malicious burning of a building of another with intent to destroy it,” cuya traducción en el texto español es “Constituye el delito de incendio malicioso el acto voluntario de pegar fuego a un edificio ajeno con intención de destruirlo.” Tanto el texto inglés como el español requieren para que exista el delito de incendio que el acto de pegar fuego a un edificio ajeno sea voluntario y malicioso y no accidental porque no constituiría el delito grave de incendio sino un daño: Los términos “voluntaria y maliciosamente” denotan distintas ideas y los tribunales recalcan la necesidad de la existencia de malicia en adición a la de voluntariedad. 5 C. J. pág. 541. Para que exista el delito de incendio debe haber el fuego voluntario y malicioso de un edificio con intención de destruirlo. 3 Cal. Jurisp. 162. Por consiguiente, no alegando la acusación que existiera malicia en el acto imputado al acusado, no le imputó el delito de incendio definido en el artículo 398 del Código Penal.
*1040También alega el apelante que no basta alegar en la acusación que pegó fuego a la casa de otra persona sino que debió decir que la incendió o quemó por ser burning la palabra usada en el texto inglés. To burn significa incendiar y de esta palabra se dice en el diccionario enciclopédico de la lengua castellana de Zerolo lo siguiente: “Incendiar: Poner o pegar fuego a una cosa,” por lo que la traducción de la palabra burning del texto inglés por pegar fuego en el texto español es correcta y por tanto al decir la acusación que el acusado pegó fuego a la casa de otro le imputó que incendió o quemó la casa de otro.
Por lo expuesto, por no alegar malicia la acusación, no se imputó al apelante un delito de incendio, debe ser revo-cada la sentencia apelada y devolverse el caso para los ul-teriores procedimientos que pudieren ser procedentes.
El Juez Asociado Señor Hutchison, no intervino en la resolución de este caso.